Citation Nr: 9923104	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 1, 1997, 
for the award of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served with the New York Army National Guard from 
February 1956 until his death on March 3, 1981.  He died 
while on active duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted DIC benefits effective August 1, 1997.  
The appellant, the veteran's widow, challenges the effective 
date of the award.

The Board notes that the appellant also asserted a claim for 
administrative review under 38 C.F.R. § 1.527 and 38 C.F.R. 
§ 1.580.  However, since that issue is not before the Board 
at this time, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The veteran died while on active duty training on March 
3, 1981.

3.  The appellant submitted an application for DIC benefits 
on July 16, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 
1997, for the award of DIC benefits have not been met.  38 
U.S.C.A. §§ 5107, 5110, 5111 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1998) (emphasis added).  The date of death is the 
appropriate effective date only if the claim was received 
within one year of the initial report of actual death.  
38 U.S.C.A. § 5110(d)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400(c) (1998).  Actual payment of the award commences on 
the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111 (West 
1991 & Supp. 1999).   The appellant contends, in essence, 
that she is entitled to an effective date earlier than August 
1, 1997, for DIC benefits.  Specifically, she maintains that 
the grant of DIC benefits should be effective to the date the 
veteran died.  She asserts that she was misinformed by the 
military casualty officer at the time of her husband's death 
and would have applied for benefits earlier had she known she 
was entitled.

While the Board is sympathetic to the appellant's assertions, 
the Board must stress that it is bound by the rules and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); therefore, the Board has no choice but to deny her 
request for an earlier effective date as there is no legal 
exception or authority that applies to this claim.  As noted 
above, the effective date of an award for DIC benefits based 
on an original claim for compensation, for a claim not filed 
within one year of the date of death, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
was later.  

Review of the claims folder reveals no correspondence from 
the appellant indicating an intent to file a claim for DIC 
benefits until she filed this claim on July 16, 1997.  
Further, there is no evidence that she filed for Social 
Security Administration benefits that could be construed as a 
claim for death benefits under 38 C.F.R. § 3.153.  
Accordingly, the Board finds that the current effective date 
is correct and there is no legal basis for an effective date 
prior to August 1, 1997, and the claim for an earlier 
effective date must be denied.


ORDER

The claim for entitlement to an effective date earlier than 
August 1, 1997, for the award of dependency and indemnity 
compensation benefits is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeal

 

